Name: Commission Regulation (EEC) No 803/86 of 18 March 1986 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 3 . 86 Official Journal of the European Communities No L 75/ 11 COMMISSION REGULATION (EEC) No 803/86 of 18 March 1986 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 21 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 March 1986. For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6. 1981 , p . 26. 2) OJ No L 335, 13 . 12 . 1985, p . 9 . No L 75/ 12 Official Journal of the European Communities 20 . 3 . 86 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 07.01-13 07.01-15 1 07.01 All New potatoes 28,45 1258 227,20 61,45 189,08 3820 20,33 41831 69,36 18,57 1.12 ex 07.01-21 ex 07.01-22 ) ex 07.01 B I Broccoli 117,33 5190 936,93 253,43 779,71 15753 83,84 172499 286,03 76,59 1.14 07.01-23 07.01 B II White cabbages and red cabbages 35,18 1572 279,89 77,72 237,08 4600 24,96 52077 87,27 20,11 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 45,70 2021 364,95 98,71 303,71 6136 32,65 67192 111,41 29,83 1.20 07.01-31 07.01-33 1 07.01 D I Cabbage lettuce 97,45 4311 778,19 210,49 647,61 13084 69,63 143274 237,57 63,62 1.22 ex 07.01-36 ex 07.01 D II Endives 30,02 1328 239,73 64,84 199,50 4030 21,45 44138 73,18 19,59 1.28 07.01-41 07.01-43 07.01 F I Peas 106,09 4693 847,18 229,15 705,02 14244 75,81 155975 258,63 69,26 1.30 07.01-45 07.01-47 07.01 F II Beans (of the species Phaseolus) 261,72 11577 2089,85 565,29 1 739,16 35138 187,01 384765 638,01 170,85 1.32 ex 07.01-49 ex 07.01 F III Broad beans 29,63 1310 236,60 64,00 196,89 3978 21,17 43561 72,23 19,34 1.40 ex 07.01-54 ex 07.01 G II Carrots 20,95 927 167,34 45,26 139,26 2813 14,97 30810 51,08 13,68 1.50 ex 07.01-59 ex 07.01 G IV Radishes 82,39 3644 657,90 177,96 547,50 11061 58,87 121 128 200,85 53,78 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 8,47 374 67,68 18,30 56,32 1138 6,05 12461 20,66 5,53 1.70 07.01-67 ex 07.01 H Garlic 141,91 6277 1 133,19 306,52 943,03 19053 101,40 208633 345,95 92,64 1.74 ex 07.01-68 ex 07.01 IJ Leeks 26,06 1156 208,55 56,48 173,13 3461 18,66 38504 63,80 16,73 1.80 07.01 K Asparagus : 1.80.1 ex 07.01-71I  green 427,60 18915 3414,36 923,57 2841,42 57408 305,54 628623 1 042,37 279,14 1.80.2 ex 07.01-71  other 350,43 15502 2798,14 756,88 2328,60 47047 250,39 515170 854,24 228,76 1.90 07.01-73 07.01 L Artichokes 63,23 2797 504,91 136,57 420,19 8489 45,18 92961 154,14 41,27 1.100 07.01-75 07.01-77 07.01 M Tomatoes 57,50 2543 459,16 124,20 382,11 7720 41,08 84538 140,18 37,53 1.110 07.01-81 07.01-82 07.01 PI Cucumbers 49,37 2184 394,24 106,64 328,09 6628 35,27 72585 120,35 32,23 1.112 07.01-85 07.01 Q II Chantarelles 728,45 32565 5772,95 1 600,65 4882,34 95261 517,89 1076180 1801,67 428,20 1.118 07.01-91 07.01 R Fennel 31,12 1376 248,54 67,23 206,83 4179 22,24 45760 75,87 20,31 1.120 07.01-93 07.01 S Sweet peppers 77,59 3432 619,55 167,58 515,59 10417 55,44 114066 189,14 50,65 1.130 07.01-97 07.01 T II Aubergines 85,75 3793 684,69 185,20 569,80 11512 61,27 126060 209,03 55,97 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 41,72 1845 333,19 90,12 277,28 5602 29,81 61345 101,72 27,24 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 42,92 1898 342,75 92,71 285,24 5763 30,67 63105 104,64 28,02 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh , whole 57,87 2560 462,08 124,99 384,54 7769 41,35 85075 141,07 37,77 2.10 08.01-31 ex 08.01 B Bananas, fresh 48,94 2165 390,79 105,70 325,21 6570 34,97 71949 119,30 31,94 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 54,25 2400 433,23 117,18 360,54 7284 38,76 79764 132,26 35,41 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 129,03 5707 1 030,27 278,68 857,39 17322 92,19 189686 314,53 84,23 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 195,64 8654 1 562,15 422,55 1 300,02 26265 139,79 287611 476,91 127,71 2.50 08.02 A I Sweet oranges, fresh : 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines and semi- sanguines 45,46 2011 363,00 98,19 302,09 6103 32,48 66833 110,82 29,67 20 . 3 . 86 Official Journal of the European Communities No L 75/ 13 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 36,69 1623 293,01 79,26 243,84 4926 26,22 53947 89,45 23,95 2.50.3 08.02-05 l \\\ \ \\ 08.02-09 08.02-15 08.02-19  others 43,32 1937 344,23 94,86 289,73 5666 30,75 64588 106,81 25,46 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 68,39 3025 546,11 147,72 454,47 9182 48,87 100546 166,72 44,64 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 63,16 2794 504,37 136,43 419,74 8480 45,13 92862 153,98 41,23 2.60.3 08.02.28 08.02 B I  Clementines 90,23 3991 720,52 194,89 599,61 12114 64,47 132656 219,96 58,90 2.60.4 08.02-34 1 08.02-37 ] ex 08.02 B II  Tangerines and others 71,71 3172 572,66 154,90 476,56 9628 51,24 105434 174,82 46,81 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 48,61 21 50 388,21 105,00 323,06 6527 34,73 71474 118,51 31,73 2.80 ex 08.02 D Grapefruit, fresh : lilili||||II|||| 2.80.1 ex 08.02-70  white 42,82 1894 341,97 92,50 284,58 5749 30,60 62961 104,40 27,95 2.80.2 ex 08.02-70  pink 62,31 2756 497,55 134,58 414,06 8365 44,52 91605 151,89 40,67 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 169,62 7503 1 354,38 366,35 1 127,11 22772 121,20 249358 413,48 110,72 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 138,27 6116 1 104,08 298,65 918,81 18563 98,80 203274 337,06 90,26 2.95 08.05-50 08.05 C Chestnuts 84,23 3760 670,62 184,04 564,57 11094 60,36 125564 207,27 51,75 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 55,82 2469 445,76 120,57 370,96 7495 39,89 82070 136,08 36,44 2.110 08.06-33 I\ I \\\ 08.06-35 08.06-37 08.06-38 08.06 B II Pears 72,38 3202 578,00 156,34 481,01 9718 51,72 106417 176,46 47,25 2.120 " 08.07-10 08.07 A Apricots 150,97 6696 1 208,18 327,24 1 002,96 20051 108,13 223058 369,63 96,92 2.130 ex 08.07-32 ex 08.07 B Peaches 158,42 7007 1 264,95 342,16 1 052,69 21268 113,19 232893 386,18 103,41 2.140 ex 08.07-32 ex 08.07 B Nectarines 207,30 9170 1 655,29 447,75 1 377,53 27831 148,12 304759 505,34 135,32 2.150 08.07-51 ) 08.07-55 | 08.07 C Cherries 110,14 4924 876,32 243,34 742,30 14404 78,14 163048 273,25 62,98 2.160 08.07-71 | 08.07-75 I 08.07 D Plums 118,06 5222 942,75 255,01 784,56 15851 84,36 173572 287,81 77,07 2.170 08.08-11 1 08.08-15 ] 08.08 A Strawberries 223,22 9874 1 782,42 482,14 1 483,33 29969 159,50 328165 544,15 145,72 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 99,81 4462 799,30 220,50 672,74 13052 70,89 147107 247,69 56,72 2.180 08.09-11 ex 08.09 Water melons 26,11 1 167 206,99 57,39 175,06 3415 18,56 38 587 64,60 15,35 2.190 ex 08.09 Melons (other than water melons) : 2.190.1 ex 08.09-19  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral 91,85 4063 733,46 198,40 610,38 12332 65,63 135039 223,92 59,96 2.190.2 ex 08.09-19  other 213,40 9440 1 703,97 460,92 1418,04 28650 152,48 313722 520,20 139,30 2.195 ex 08.09-90 ex 08.09 Pomegranates 170,18 7528 1 358,86 367,56 1 130,84 22847 121,60 250183 414,84 111,09 2.200 ex 08.09-90 ex 08.09 Kiwis 256,39 11342 2047,26 553,77 1 703,72 34422 183,20 376925 625,01 167,37 2.202 ex 08.09-90 ex 08.09 Khakis 259,24 11468 2069,99 559,92 1 722,64 34804 185,23 381 110 631,95 169,23 2.203 ex 08.09-90 ex 08.09 Lychees 224,13 9893 1 785,50 483,07 1486,01 30035 159,86 328966 545,77 148,20